        Case 1:18-cr-00323-JSR Document 103 Filed 01/28/19 Page 1 of 2




TEITELBAUM LAW GROUP, LLC
1 Barker Avenue
White Plains, New York 10601
Tel. (914) 437-7670
E. Mail: jteitelbaum@tblawllp.com
Jay Teitelbaum, Esq
Attorneys for Jane Holzer


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________x

UNITED STATES OF AMERICA
          V.
EZRA CHOWAIKI.,                                   18-CR 00323 (JSR)

_____________________________________x


     NOTICE OF WITHDRAWAL OF CLAIM AND WAIVER OF INTERESTS IN
                    CERTAIN ART BY JANE HOLZER


Jane Holzer, by her attorneys, Teitelbaum Law Group, LLC, for her notice of withdrawal of
claim and interests in certain pieces of art, respectfully states:

   1. Jane Holzer (“Holzer”) filed a proof of claim the Bankruptcy Case entitled In re
      Chowaiki & Co., Fine Art Ltd., Ch. 7 Case No. 17-13228 (MKV) (the “Bankruptcy
      Case”) as Claim No. 2 on January 10, 2018, as amended by amended proofs of claim
      filed April 17, 2018 and July 11, 2018 asserting a claim in the principal amount of
      $991,092.76 (the “Claim”), which Claim is asserted to be secured by among other things
      certain works of art identified as Untitled #417 by Cindy Sherman (the “Sherman”) and
      Maria Helena Vieira da Silva “Tempete” (the “Tempete”).
   2. Holzer filed a Petition for Remission or Mitigation of a Criminal or Civil Forfeiture as
      ECF Docket No. 51 (the “Petition”) in the proceeding captioned USA v. Chowaiki, Case
      No. 18-cr-00323 (the “District Court Action”) with respect Holzer’s asserted interest in
      the Sherman and the Tempete.
   3. Holzer, Albert Togut, not individually but solely in his capacity as Chapter 7 trustee
      (“Trustee”) of Chowaiki & Co. Fine Art Ltd. (“Debtor”), Dr. João Miguel Gorjão
      Henriques de Brito (“Dr. de Brito”) entered into a stipulation of settlement in the
      Bankruptcy Case with respect to among other things, Holzer’s Claim and Holzer’s
      interest in the Sherman and the Tempete (the “Settlement”).
     Case 1:18-cr-00323-JSR Document 103 Filed 01/28/19 Page 2 of 2



4. Pursuant to Order dated January 9, 2019 and entered as ECF Docket No. 147 in the
   Bankruptcy Case and ECF Docket No. 93 in the District Court Action, the Bankruptcy
   Court approved Settlement.
5. The Effective Date, as defined in the Settlement, has occurred.
6. Subject to the terms of the Settlement, Holzer hereby withdraws, with prejudice the
   Claim in the Bankruptcy Case.
7. Subject to the terms of the Settlement, Holzer hereby withdraws the Petition in the
   District Court Action and confirms that, pursuant to the terms of the Settlement, Holzer
   (i) releases and relinquishes all legal and equitable claims and interests in and with
   respect to the Sherman and Tempete; (ii) consents to the withdrawal of the Tempete from
   the District Court Action; (iii) consents to the transfer of title to and possession of the
   Tempete to Dr. de Brito free and clear of any interest of Holzer; (iv) consents to the
   withdrawal of the Sherman from the District Court Action; and (v) consents to the
   transfer of title to and possession of the Sherman to the Trustee free and clear of any
   interest of Holzer.

   Dated: January 28, 2019

                                         TEITELBAUM LAW GROUP, LLC
                                         Attorneys for Jane Holzer

                                         By: /s/ Jay Teitelbaum
                                         1 Barker Avenue
                                         White Plains, New York 10601
                                         Tel. (914) 437-7670
                                         E. Mail: jteitelbaum@tblawllp.com
